Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D19-1045
                     Lower Tribunal No. F10-21391C
                          ________________


                            Sabian Godfrey,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO JJ.

     PER CURIAM.

     Affirmed.